Case 1:19-cv-01197-LO-TCB Document 110-2 Filed 07/17/20 Page 1 of 2 PagelD# 1540

“l~L-&
BL | 7 2020

CLERK, U.S. DISTRICT COURT
ALEXANDRIA, VIRGINIA

 

  
 

   

Akin Gump

STRAUSS HAUER & FELD LLP

  
 

 

 

 

    

JAMES E. TYSSE
+1 202.887.457 1/fax: +1 202.887.4288
jtysse@akingump.com a

July 17, 2020 a
VIA HAND DELIVERY a3

Fernando Galindo, Clerk of Court
Albert V. Bryan U.S. Courthouse
401 Courthouse Square

Clerk’s Office

Alexandria, VA 22314

Re: United States of America v. Edward Snowden, et al.,
No. 1:19-cv-01197-LO-TCB,
Some Pleadings Filed Under a Motion for Leave to File Under Seal

Dear Mr. Galindo:

Enclosed for filing in the above-referenced matter, please find an original of Non-Party
American Program Bureau’s:

1. Response in Support of Motion to Seal;

2. Memorandum in Support of Response in Support of Motion to Seal, Exhibit A
(redacted), and Exhibit B (redacted); and

3. Proposed Order.

Also enclosed for filing under seal in the above-referenced matter, please find an
original of Non-Party American Program Bureau’s:

4. Under Seal — Exhibit A (unredacted) and Under Seal — Exhibit B (unredacted).
Sincerely,
/s/ James E. Tysse

James E. Tysse
Enclosures

Robert S. Strauss Tower | 2001 K Street, N.W. | Washington, DC 20006-1037 | 202.887.4000 fax 202.887.4288 | akingump.com
« Case 1:19-cv-01197-LO-TCB Document 110-2 Filed 07/17/20 Page 2 of 2 PagelD# 1541

Akin Gump

STRAUSS HAUER & FELD LLP

Fernando Galindo, Clerk of Court
Albert V. Bryan U.S. Courthouse
July 17, 2020

Page 2

Cc: Mark J. MacDougall
Abbey McNaughton
